USCA11 Case: 21-11055         Date Filed: 08/03/2022   Page: 1 of 5




                                             [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11055
                   Non-Argument Calendar
                   ____________________

WASEEM DAKER,
                                                Plaintiff-Appellant,
versus
NEIL WARREN,
Sheriff, Cobb County,
COBB COUNTY,
LAWSON,
Mailroom Officer,
LT. COL. JANET PRINCE,
Cobb County Sheriff Office,
JAY C. STEPHENSON,
Clerk, et al.,
USCA11 Case: 21-11055         Date Filed: 08/03/2022     Page: 2 of 5




2                       Opinion of the Court                 21-11055

                                               Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
             D.C. Docket No. 1:13-cv-03053-WMR
                    ____________________

Before WILLIAM PRYOR, Chief                 Judge, WILSON and
ANDERSON, Circuit Judges.
PER CURIAM:
        Waseem Daker, a Georgia prisoner, appeals pro se the dis-
missal of his amended complaint against state court and prison of-
ficials, 42 U.S.C. § 1983, for failure to state a claim and qualified
immunity. 28 U.S.C. § 1915A. Daker alleged that the Clerk and a
deputy clerk of the Cobb County Superior Court denied him access
to the courts by mishandling his notice of appeal and that officials
at the Cobb County Adult Detention Center denied him access to
court by providing insufficient materials in its law library. 28 U.S.C.
§ 1915A. He also alleged that mailroom workers caused him to
miss a filing deadline by tardily processing his second notice of ap-
peal. And Daker asks that we certify questions to the Georgia Su-
preme Court. We affirm the dismissal of Daker’s amended com-
plaint, and we deny his motion for certification.
USCA11 Case: 21-11055          Date Filed: 08/03/2022      Page: 3 of 5




21-11055                Opinion of the Court                           3

       We review de novo the dismissal of Daker’s complaint. See
Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1279 (11th Cir. 2001) (dis-
missing sua sponte under 28 U.S.C. § 1915A); Paez v. Mulvey,
915 F.3d 1276, 1284 (11th Cir. 2019) (dismissing based on qualified
immunity). We accept the allegations in Daker’s complaint as true
and construe them in his favor. See Leal, 254 F.3d at 1279; Paez,
915 F.3d at 1284.
        The district court did not err by sua sponte dismissing
Daker’s complaints against court officials and officials at the deten-
tion center. Federal law requires district courts to screen civil com-
plaints filed by prisoners against government officials for frivolity.
28 U.S.C. § 1915A. Daker’s allegations that the Clerk and deputy
clerk “did not file [his first] notice of appeal, but instead, forwarded
it (unfiled) to the Senior Judge’s office[,]” failed to support a plausi-
ble inference that the officials acted deliberately to deny Daker ac-
cess to court. See Daniels v. Williams, 474 U.S. 327, 333 (1986); Wil-
liams v. Wood, 612 F.2d 982, 986 (5th Cir. 1980). And the Georgia
Supreme Court dismissed Daker’s first notice of appeal because the
order he challenged—denying him leave to proceed in forma pau-
peris—was not reviewable, not because he filed an incorrect plead-
ing, which he blamed on inadequate legal materials in the law li-
brary.
       The district court also did not err by dismissing Daker’s
claim against mailroom workers based on qualified immunity. The
workers acted within their discretionary authority when they pro-
cessed Daker’s mail. See Paez, 915 F.3d at 1284. And the mailroom
USCA11 Case: 21-11055        Date Filed: 08/03/2022     Page: 4 of 5




4                      Opinion of the Court                21-11055

workers would not have known that delaying the delivery of
Daker’s second notice of appeal by one day would violate his right
to access the Georgia Supreme Court. See id. (repeating that an of-
ficial is entitled to qualified immunity unless the “unlawfulness of
[his] conduct was ‘clearly established at the time’”). Daker depos-
ited his second notice in the mailroom on Thursday, May 26, 2011,
where it remained on Friday, a furlough day, and on Monday, Me-
morial Day, and after processing on Tuesday, the workers deliv-
ered the second notice to the court on Wednesday. Daker’s second
notice was filed one day late, but the workers reasonably could
have thought the notice would be timely based on the mailbox
rule. See Roberts v. Cooper, 691 S.E.2d 875 (Ga. 2010) (discussing
the mailbox rule). The workers would not have necessarily known
that the Georgia Supreme Court would dismiss Daker’s second no-
tice of appeal as untimely.
        Daker fails to identify an issue warranting certification. We
may certify questions to the Georgia Supreme Court when there
are questions of state law that “are determinative of the case and
there are no clear controlling precedents” governing those ques-
tions. See O.C.G.A. § 15-2-9(a). Daker seeks certification to address
whether the Clerk properly performed his duty by forwarding
Daker’s notice of appeal to the judge; whether the judge sanctioned
the Clerk’s conduct by failing to act on the notice; whether the
Georgia Supreme Court would have entertained his appeal had he
filed a different pleading; and whether the Georgia Supreme Court
USCA11 Case: 21-11055      Date Filed: 08/03/2022   Page: 5 of 5




21-11055             Opinion of the Court                      5

would have given him relief. None of the issues Daker identifies
are determinative of his case.
     We AFFIRM the dismissal of Daker’s amended complaint.
And we DENY his motion to certify questions to the Georgia Su-
preme Court.